           Case 1:18-cv-01442-VSB Document 34 Filed 01/07/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             1/7/2019
RICARDO ARTURO MENDEZ TUCUBAL, :
                                                          :
                                         Plaintiff,       :
                                                          :          18-CV-1442 (VSB)
                           -v-                            :
                                                          :              ORDER
MK 32 RESTAURANT CORP., et al.,                           :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 16, 2018, Plaintiff Ricardo Arturo Mendez Tucubal filed this action against

Defendants MK 32 Restaurant Corp. d/b/a The Kunjip, Myounga Restaurant, Inc. d/b/a The

Kunjip, Hai Hwa Pak, and Chung Ho, alleging violations of the Fair Labor Standards Act (the

“FLSA”), 29 U.S.C. § 201, et seq., and the New York Labor Law (the “NYLL”). (See generally

Doc. 1.) Plaintiff alleges various violations of the FLSA and NYLL, including that Defendants

failed to pay him the applicable minimum hourly wage, as well as required overtime

compensation for all hours worked in excess of forty hours per week. (Id.)

        On June 11, 2018, the parties appeared before United States Magistrate Judge James L.

Cott, to whom this case was referred for the purpose of settlement discussions, for a settlement

conference. (See Doc. 28.) On June 14, 2018, Magistrate Judge Cott issued an Order indicating

that the parties had reached a settlement in principle. (Doc. 29.)

        Parties may not privately settle FLSA claims with prejudice absent the approval of the

district court or the Department of Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 200 (2d Cir. 2015). In the absence of Department of Labor approval, the parties must

satisfy this Court that their settlement is “fair and reasonable.” Velasquez v. SAFI-G, Inc., 137 F.
          Case 1:18-cv-01442-VSB Document 34 Filed 01/07/19 Page 2 of 5



Supp. 3d 582, 584 (S.D.N.Y. 2015). “A reasonable agreement must ‘reflect a reasonable

compromise of disputed issues rather than a mere waiver of statutory rights brought about by an

employer’s overreaching.’” Lopez v. Ploy Dee, Inc., No. 15-cv-647 (AJN), 2016 WL 1626631,

at *1 (S.D.N.Y. Apr. 21, 2016) (quoting Mamani v. Licetti, No. 13-CV7002 (KMW)(JCF), 2014

WL 2971050, at *1 (S.D.N.Y. July 2, 2014)). Therefore, on July 23, 2018, the parties submitted

a joint letter, attaching the settlement agreement and explaining how—in their view—the terms

of their proposed settlement are fair and reasonable. (See Doc. 33.)

               Legal Standard

       To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

totality of circumstances, including but not limited to the following factors: (1) the plaintiff’s

range of possible recovery; (2) the extent to which the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses; (3) the

seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

quotation marks omitted); see also Beckert v. Rubinov, No. 15 Civ. 1951(PAE), 2015 WL

6503832, at *1 (S.D.N.Y. Oct. 27, 2015). “Generally, there is a strong presumption in favor of

finding a settlement fair, as the Court is generally not in as good a position as the parties to

determine the reasonableness of an FLSA settlement.” Xiao v. Grand Sichuan Int’l St Marks,

Inc., Nos. 14-CV-9063 (RA), 15-CV-6361 (RA), 2016 WL 4074444, at *2 (S.D.N.Y. July 29,

2016) (quoting Pavon v. Daniel’s Bagel Corp., No. 15 CV 8376 (LTS) (SN), 2016 WL 3960555,

at *1 (S.D.N.Y. July 12, 2016)).




                                                      2
             Case 1:18-cv-01442-VSB Document 34 Filed 01/07/19 Page 3 of 5



                   Discussion

           I have independently reviewed the settlement agreement and supporting submissions

provided by the parties, (Doc. 33), to determine whether the terms of the settlement agreement

are fair, reasonable, and adequate. I do not find the settlement agreement to be fair and

reasonable because the settlement agreement contains overbroad releases. As a result of this

finding, I have not considered in this Order whether the settlement amount and requested

attorney’s fees are reasonable.

           I will not approve the sweeping “General Release and Covenant Not to Sue” provision in

the proposed settlement agreement. (See Settlement Agmt. § 3.)1 “In FLSA cases, courts in this

District routinely reject release provisions that ‘waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues.’” Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y.

2016) (quoting Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015)).

Moreover, “[i]n the context of an FLSA case in which the Court has an obligation to police

unequal bargaining power between employees and employers, such broad releases are doubly

problematic.” Martinez v. Gulluoglu LLC, No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2

(S.D.N.Y. Jan. 15, 2016) (quoting Camacho v. Ess-A-Bagel, Inc., No. 14-cv-2592 (LAK), 2014

WL 6985633, at *4 (S.D.N.Y. Dec. 11, 2014)). For this reason, “[a] number of judges in this

District refuse to approve any FLSA settlement unless the release provisions are ‘limited to the

claims at issue in this action.’” Cionca v. Interactive Realty, LLC, No. 15-CV-5123 (BCM),

2016 WL 3440554, at *3 (S.D.N.Y. June 10, 2016) (quoting Lazaro-Garcia v. Sengupta Food

Servs., No. 15-CV-4259 (RA), 2015 WL 9162701, at *2 (S.D.N.Y. Dec. 15, 2015)).


1
    “Settlement Agmt.” refers to the parties’ proposed Settlement Agreement and General Release. (Doc. 33-1.)



                                                              3
          Case 1:18-cv-01442-VSB Document 34 Filed 01/07/19 Page 4 of 5



       The general release provision in the parties’ settlement agreement is too broad to survive

judicial scrutiny. Pursuant to the release provision, Plaintiff releases Defendants

       from any and all charges, complaints, claims, causes of action, suits, debts, liens,
       contracts, rights, demands, controversies, losses, costs and or expenses, including
       legal fees and any other liabilities of any kind or nature whatsoever, known or
       unknown, suspected or unsuspected, whether fixed or contingent . . . which Plaintiff
       at any time has, had, claims or claimed to have against Defendants that have
       occurred as of the Effective Date of this Agreement.

(Settlement Agmt. § 3.) This provision is overbroad: it requires Plaintiff to waive virtually any

claim, of any type, against Defendants or any possibly related entity as long as it has occurred as

of the date Plaintiff executes the agreement. Although some courts in this district have approved

release provisions on the basis of their mutuality, see, e.g., Lola v. Skadden, Arps, Meagher,

Slate, Flom, LLP, No. 13-cv-5008 (RJS), 2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016), the

parties offer no basis for finding that this release provision provides Plaintiff any benefit,

comparable or otherwise. I note that the parties’ joint letter does not address the release

provision in any way, even though the parties apparently discussed the “terms of [the] release,”

and Plaintiff’s counsel conducted “research on [the] language for [the] release.” (Doc 33-2 (July

12, 2018 time entry).) “The fact that the general release is styled as mutual, although favoring

the settlement, does not salvage it, absent a sound explanation for how this broad release benefits

the plaintiff employee.” Gurung, 226 F. Supp. 3d at 229; see also Martinez v. SJG Foods LLC,

No. 16-CV-7890 (RA), 2017 WL 2169234, at *2 (S.D.N.Y. May 16, 2017).

       Accordingly, this provision does not meet the standards for approval established by

courts in this district. Therefore, I decline to assess the reasonableness of the settlement amount

and attorney’s fees requested at this time.




                                                      4
            Case 1:18-cv-01442-VSB Document 34 Filed 01/07/19 Page 5 of 5



                Conclusion

       For the reasons stated above, I find that the parties’ proposed settlement agreement is not

fair and reasonable. Accordingly, the parties’ request that I approve the proposed settlement

agreement is DENIED without prejudice. The parties may proceed by either:

       1.       Filing a revised proposed settlement agreement within twenty-one (21) days of

                the date of this Order that cures the deficiencies discussed above; or

       2.       Filing a joint letter within twenty-one (21) days of the date of this Order that

                indicates the parties’ intention to abandon settlement, at which point I will set a

                date for a status conference.

SO ORDERED.

Dated: January 7, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                      5
